


Exhibit 10.18

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Employment Agreement” or this
“Agreement”) is made and entered into effective as of the 31st day of October,
2013 (the “Effective Date”), by and between US ECOLOGY, INC., a Delaware
corporation (the “Company”), and SIMON G. BELL (“Executive”).  The Company and
Executive are sometimes collectively referred to herein as the “Parties,” and
individually, as a “Party.”

 

WHEREAS, prior to May 30, 2013, Executive rendered valuable services to the
Company in the capacity of Vice President of Operations, pursuant to an
Employment Agreement, dated January 1, 2010 (the “Prior Agreement”); and

 

WHEREAS, commencing on May 30, 2013, Executive became the Executive Vice
President of Operations and Technology Development; and

 

WHEREAS, the Parties desire to enter into this Agreement, to continue
Executive’s employment, on the terms and conditions hereinafter set forth, to
reflect, inter alia, Executive’s status as Executive Vice President of
Operations and Technology Development.

 

NOW, THEREFORE, in consideration of the premises, the mutual promises, covenants
and conditions herein contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound hereby, agree as follows:

 

1.0.                            Employment.

 

Section 1.01.                          Employment. The Company hereby employs
Executive, and Executive hereby accepts employment with the Company, all upon
the terms and subject to the conditions set forth in this Employment Agreement,
effective as of the Effective Date first set forth above.

 

Section 1.02.                          Term of Employment. The term of
employment of Executive by the Company pursuant to this Employment Agreement
shall be for the period commencing on the Effective Date and ending December 31,
2014 (the “Employment Term”), or such earlier date that Executive’s employment
is terminated in accordance with the provisions of this Employment Agreement;
provided, however, that the Employment Term shall automatically renew for
additional one (1) year periods if neither the Company nor Executive has
notified the other in writing of its or his intention not to renew this
Employment Agreement on or before 60 days prior to the expiration of the
Employment Term (including any renewal(s) thereof).

 

Section 1.03.                          Capacity and Duties. Executive is and
shall be employed in the capacity of Executive Vice President of Operations and
Technology Development of the Company and its subsidiaries and shall have such
other duties, responsibilities and authorities as may be assigned to him from
time to time by the President and Chief Executive Officer (“CEO”) or the Board
of Directors of the Company (the “Board”), which are not materially inconsistent
with Executive’s positions with the Company.  Except as otherwise herein
provided, Executive shall devote his entire business time, best efforts and
attention to promote and advance the business of the Company and its
subsidiaries and to perform diligently and faithfully all the duties,
responsibilities and obligations of Executive to be performed by him under this
Employment Agreement.  If after the Effective Date Employee becomes a member of
the Board, then upon termination of Employee’s employment for any reason, unless
otherwise requested by the Board, Employee will be deemed to have resigned from
the Board (and all other positions held at the Company and its affiliates)
voluntarily, without any further action by Employee, as of the end of Employee’s
employment and Employee, at the Board’s request, will execute any documents
necessary to reflect his resignation.

 

Section 1.04.                          Place of Employment. Executive’s
principal place of work shall be the main corporate office of the Company,
currently located in Boise, Idaho; provided, however, that the location of the
Company and any of its offices may be moved from time to time in the discretion
of the Board.

 

Section 1.05.                          No Other Employment. During the Term,
Executive shall not be employed in any other business activity, whether or not
such activity is pursued for gain, profit or other pecuniary advantage;
provided, however, that this restriction shall not be construed as preventing
Executive from (i) participating in charitable, civic, educational,
professional, community or industry affairs; (ii) sitting on one outside board
of directors for a public or private company that does not compete with the
Company, with the prior concurrence of the Board that the required time
commitment with respect to such position is acceptable; and (iii) investing his
personal assets in a business which does not compete with the Company or its
subsidiaries or with any other company or entity affiliated with the Company,
where the form or manner of such investment will not require services on the
part of Executive in

 

--------------------------------------------------------------------------------


 

the operation of the affairs of the business in which such investment is made
and in which his participation is solely that of a passive investor or advisor,
so long as the activities in clauses (i), (ii) and (iii), above, do not
materially interfere with the performance of Executive’s duties hereunder or
create a potential business conflict or the appearance thereof.

 

Section 1.06.                          Adherence to Standards. Executive shall
comply with the written policies, standards, rules and regulations of the
Company from time to time established for all executive officers of the Company
consistent with Executive’s position and level of authority.

 

Section 1.07.                          Review of Performance. The CEO shall
periodically review and evaluate with Executive his performance under this
Employment Agreement.

 

2.0.                            Compensation.

 

During the Employment Term, subject to all the terms and conditions of this
Employment Agreement and as compensation for all services to be rendered by
Executive hereunder, the Company shall pay to or provide Executive with the
following:

 

Section 2.01.                          Base Salary. During the Employment Term,
the Company shall pay to Executive an annual base salary (“Base Salary”) in an
amount not less than Two Hundred Seven Thousand Dollars and No/100
($207,000.00).  Such Base Salary shall be payable in accordance with the regular
payroll practices and procedures of the Company.

 

Section 2.02.                          Incentive Pay. Executive shall be
eligible to participate in any cash incentive or bonus plans of the Company
which are in effect from time to time, including the annual cash incentive
payment opportunity granted to Executive under the Company’s Management
Incentive Plan (“MIP” and together with any other cash incentive or bonus plans
of the Company, the “Cash Incentive Plans”), subject to the terms and conditions
thereof, at a 45% of Base Salary at a 100% of MIP target basis, which such MIP
target shall be set annually by the Board.  Anything to the contrary in this
Agreement notwithstanding, the Company reserves the right to modify or terminate
any or all of its Cash Incentive Plans at any time.  In the event of any
inconsistency between the terms of this Employment Agreement and the terms of
any Cash Incentive Plan, the Cash Incentive Plan shall govern and control.

 

Section 2.03.                          Paid Time Off and Other Benefits.
Executive shall be entitled to five (5) weeks Paid Time Off (“PTO”), and shall
have the right, on the same basis as other members of senior management of the
Company, to participate in any and all employee benefit plans and programs of
the Company, including medical plans, insurance plans and other benefit plans
and programs as shall be, from time to time, in effect for executive employees
and senior management personnel of the Company. Such participation shall be
subject to the terms of the applicable plan documents, generally applicable
Company policies and the discretion of the Board or any administrative or other
committee provided for in, or contemplated by, each such plan or program. 
Anything to the contrary in this Agreement notwithstanding, the Company reserves
the right to modify or terminate such benefit plans and programs at any time.

 

Section 2.04.                          Expenses. The Company shall reimburse
Executive for all reasonable, ordinary and necessary expenses including, but not
limited to, automobile and other business travel and customer and business
entertainment expenses incurred by him in connection with his employment in
accordance with the Company’s expense reimbursement policy; provided, however,
Executive shall render to the Company a complete and accurate accounting of all
such expenses in accordance with the substantiation requirements of the Internal
Revenue Code of 1986, as amended (the “Code”).  Executive’s right to
reimbursement hereunder may not be liquidated or exchanged for any other
benefit, the amount of expenses eligible for reimbursement hereunder in a
calendar year shall not affect the amount of expenses eligible for reimbursement
hereunder in any other calendar year, and Executive shall be reimbursed for
eligible expenses no later than the close of the calendar year following the
year in which Executive incurs the applicable expense.

 

3.0.                            Equity Ownership.

 

Section 3.01.                          Equity Ownership Requirement. In order to
more closely align Executive’s interest in the Company with that of its
stockholders, Executive and the Company agree as follows: (i) Executive agrees
to maintain a total equity ownership position in the Company with an aggregate
value of not less than Three Hundred Thousand Dollars and No/100 ($300,000.00)
(such dollar amount to be calculated based on the greater of cost basis, grant
date value or market; and (ii) Executive agrees to maintain such total equity
ownership position throughout the remainder Employment Term (the foregoing
requirements shall be collectively referred to as the “Equity Ownership
Requirement”). Granted and unvested time-vesting restricted stock shall be
counted towards the Equity Ownership Requirement.

 

--------------------------------------------------------------------------------


 

Section 3.02.                          Failure to Maintain Equity Ownership. If,
during the Employment Term, Executive shall fail to maintain the Equity
Ownership Requirement, Executive shall have 90 days within open trading windows
to cure such failure by acquiring additional shares of common stock in the
Company, at Executive’s sole cost and expense.

 

4.0.                            Termination of Employment.

 

Section 4.01.                          Termination of Employment. Executive’s
employment and this Employment Agreement may be terminated prior to expiration
of the Employment Term as follows (with the date of termination of Executive’s
employment hereunder being referred to hereinafter as the “Termination Date”):

 

(a)                                 By either Party by delivering 60 days’ prior
written notice of non-renewal as set forth in the Section 1.02 (Term of
Employment);

 

(b)                                 Upon no less than 30 days’ written notice
from the Company to Executive at any time without Cause (as hereinafter defined)
and other than due to Executive’s death or Disability, subject to the provisions
of Section 5.02 (Termination by the Company Without Cause or by the Executive
For Good Reason);

 

(c)                                  By the Company for Cause (as hereinafter
defined) immediately upon written notice stating the basis for such termination;

 

(d)                                 Due to the death or Disability (as
hereinafter defined) of Executive;

 

(e)                                  By Executive at any time with or without
Good Reason (as hereinafter defined) upon 30 days’ written notice from Executive
to the Company (or such shorter period to which the Company may agree; and

 

(f)                                   Upon the mutual agreement of the Company
and Executive.

 

Section 4.02.                          Effect of Termination. In the event of
termination of Executive’s employment with the Company for any reason, or if
Executive is required by the Board, Executive agrees to resign, and shall
automatically be deemed to have resigned, from any offices (including any
directorship) Executive holds with the Company or any of its subsidiaries
effective as of the Termination Date or, if applicable, effective as of a date
selected by the Board.

 

5.0.                            Payments and Benefits Upon Termination of
Employment.

 

Section 5.01.                          Termination by the Company For Cause or
by the Executive Without Good Reason. If Executive’s employment and this
Employment Agreement are terminated by the Company for Cause or by Executive
without Good Reason, the Company shall pay Executive the Accrued Obligations (as
hereinafter defined) (other than, however, any amounts due under any Cash
Incentive Plan which shall be forfeited pursuant to the terms of such plan), in
a single, lump-sum payment within 45 days following such termination.

 

Section 5.02.                          Termination by the Company Without Cause
or by the Executive For Good Reason. If Executive’s employment and this
Employment Agreement are terminated by the Company without Cause or if Executive
terminates his employment and this Employment Agreement for Good Reason, the
Company shall pay Executive the Accrued Obligations in a single, lump-sum
payment within 45 days following such termination or, in the case of a Cash
Incentive Plan payment, according to the terms of such plan.  In addition,
subject to Sections 6.0, 7.0 and 8.0, Executive shall be entitled to receive the
following: (i) an amount equal to the greater of the Base Salary payable to
Executive for the remainder of the Employment Term or one year’s Base Salary
(“Severance Payment”), which shall be payable as provided below; (ii) continued
vesting of granted stock options following the Termination Date for the shorter
of a period of one (1) year or the original expiration date of such option;
(iii) continued vesting of restricted stock grants for a period of one (1) year
following the Termination Date; and (iv) continued medical, hospitalization,
life insurance and disability benefits to which Executive was entitled at the
Termination Date (any of which shall, to the extent required to avoid subjecting
Executive to an additional tax under Section 409A of the Code or as otherwise
determined by the Company in its discretion, be structured so as to require that
Executive pay the premiums for such benefits on a timely basis, in which case
the Company shall reimburse Executive for such premiums in accordance with
Section 8.02 so that Executive is made whole on an after-tax) for a period of 12
months following the Termination Date (or until Executive receives similar or
comparable coverage from a new employer); provided, however, that the Company
may unilaterally amend the foregoing clause (iv) or eliminate the benefit
provided thereunder to the extent it deems necessary to avoid the imposition of
excise taxes, penalties or similar charges on the Company or any of its
subsidiaries or affiliates, including, without limitation, under Code
Section 4980D. All such additional payments and benefits under this Section 5.02
shall be conditional on Executive’s timely execution and non-revocation of the
Release (as defined in Section 7.0) and Executive’s continued compliance with
Section 11.0 (Return of Property), Section 14.0 (Confidentiality), Section 15.0

 

--------------------------------------------------------------------------------


 

(Work Product Assignment), and Section 16.0 (Covenant Not to Compete). Payment
of the Severance Payment shall be made in bi-weekly installments, in accordance
with the regular payroll practices and procedures of the Company commencing on
the first regularly scheduled payroll date occurring after Executive’s Release
becomes effective; provided, however, that if the period during which Executive
can consider and revoke the Release begins in one calendar year and ends in the
subsequent calendar year, then payment of the Severance Payment shall commence
on the later of (a) the first regularly scheduled payroll date occurring after
Executive’s Release becomes effective, and (b) the first regularly scheduled
payroll date occurring in the subsequent calendar year.  The first such payment
shall include any installments of the Severance Payment that would have been
made on previous payroll dates but for the requirement that Executive execute a
Release.  The period, if any, during which Executive and his spouse and children
are eligible to continue their coverage under the Company’s group health plans
pursuant to Section 4980B of the Code (“COBRA”) shall run simultaneously with
the period specified in clause (iv) (provided that nothing in such clause
(iv) shall be deemed to extend such COBRA continuation period beyond the minimum
period required by applicable law). For the avoidance of doubt, a termination of
employment pursuant to Section 4.01(a) by notice of non-renewal by the Company
for any reason other than Cause, shall be deemed a termination of employment by
the Company without Cause for purposes of this Section 5.02.

 

Section 5.03.                          Termination Due to Death. If Executive’s
employment and this Employment Agreement are terminated due to Executive’s
death, the Company shall pay the estate of Executive the Accrued Obligations in
a single, lump-sum payment within 45 days following such termination or, in the
case of a Cash Incentive Plan payment, according to the terms of such plan.

 

Section 5.04.                          Termination Due to Disability. If
Executive’s employment and this Employment Agreement are terminated due to his
Disability, the Company shall pay Executive the Accrued Obligations in a single,
lump-sum payment within 45 days following such termination or, in the case of a
Cash Incentive Plan payment, according to the terms of such plan.. In addition,
Executive will be eligible to participate in the Company’s Long-Term Disability
Plan, on a basis no less favorable to Executive than other senior executives of
the Company.

 

Section 5.05.                          Retirement. If Executive’s employment and
this Employment Agreement are terminated by virtue of Executive’s Retirement
prior to the expiration of the Employment Term, the Company shall pay Executive
the Accrued Obligations in a single, lump-sum payment within 45 days following
such termination or, in the case of a Cash Incentive Plan payment, according to
the terms of such plan.

 

6.0.                            Payment and Benefits Upon Change of Control.

 

Subject to Sections 7.0 and 8.0, upon a Change of Control of the Company (as
hereinafter defined) during the Employment Term and subsequent termination from
the Company under Section 5.02 within 24 months after such Change of Control
(including, for purposes of this Section, a termination for Good Reason),
Executive shall receive, in lieu of the Severance Payment, a payment equal to
two times the sum of (i) his annual Base Salary; and (ii) the greatest of
(a) any earned but unpaid amount due under any Cash Incentive Plan (as
determined by the terms of the Cash Incentive Plan); (b) the Executive’s target
incentive amount under the Cash Incentive Plan for which a payment is earned,
but unpaid; and (c) the Cash Incentive Plan payment received (if any) for the
fiscal year immediately preceding the Cash Incentive Plan year in Subsection
(ii)(a) herein (collectively, the “Change of Control Payment”).  Such Change of
Control Payment shall be paid in a single lump-sum payment within 45 days after
Executive’s Release becomes effective; provided, however, that if the period
during which Executive can consider and revoke the Release begins in one
calendar year and ends in the subsequent calendar year, then the lump sum will
be paid in the subsequent calendar year (and in any event by March 15 of such
year), regardless of when Executive’s Release becomes effective, and even if
payment occurs more than 45 days after Executive’s Release becomes effective. 
However, if a portion of the Change of Control Payment is based on (ii)(a) or
(ii)(b) of this Section 6.0, such amount shall be paid according to the terms of
the corresponding Cash Incentive Plan.  The Executive shall be entitled to the
other benefits set forth in Section 5.02 (other than the Severance Payment),
except that all unvested stock options and restricted stock shall become fully
vested upon the Termination Date under this Section 6.0; provided, however, that
if unvested stock options and restricted stock held by the Executive are not
continued, substituted for or assumed by the successor company in connection
with a Change of Control, such awards shall immediately vest upon the Change of
Control. In the event of an inconsistency between this Section 6.0 and
Section 5.02, this Section 6.0 shall govern and control.

 

7.0.                            Release.

 

Executive’s entitlement to the payments and benefits described in the second
sentence of Section 5.02 and in Section 6.0 is subject to and conditioned upon
Executive’s timely execution, without subsequent revocation, of a release of
claims (in a form satisfactory to the Company) in favor of the Company and its
subsidiaries and affiliates (the “Release”); provided, however, that
notwithstanding the foregoing, the Release is not intended to and will not waive
the Executive’s rights:  (i) to indemnification pursuant to any applicable
provision of the Company’s Bylaws or Certificate of Incorporation, as amended,
pursuant to any written indemnification agreement between the Executive and the
Company, or pursuant to applicable law; (ii) to vested benefits or payments

 

--------------------------------------------------------------------------------


 

specifically to be provided to the Executive under this Agreement or any Company
employee benefit plans or policies; or (iii) respecting any claims the Executive
may have solely by virtue of the Executive’s status as a stockholder of the
Company.  The Release also shall not impose any restrictive covenant on the
Executive’s conduct post-termination that the Executive had not agreed to prior
to the Executive’s termination in this Agreement or otherwise) or include claims
that an employee cannot lawfully release through execution of a general release
of claims.

 

To be timely, the Release must become effective (i.e., Executive must sign it
and any revocation period must expire without Executive revoking the Release)
within 60 days, or such shorter period specified in the Release, after
Executive’s date of termination of employment.  If the Release does not become
effective within such time period, then Executive shall not be entitled to such
payments and benefits.

 

8.0.                            Compliance With Section 409A.

 

Section 8.01.                          General. The provisions of this
Employment Agreement are intended to comply with the requirements of
Section 409A of the Code and any final regulations and official guidance
promulgated thereunder (“Section 409A”) or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A, shall in all
respects be interpreted and administered in accordance with Section 409A. Any
payments that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception. Each
payment of compensation under this Employment Agreement shall be treated as a
separate payment of compensation for purposes of Section 409A and a right to a
series of installment payments under this Employment Agreement (including
pursuant to Section 5.02) shall be treated as a right to a series of separate
and distinct payments. All payments to be made upon a termination of employment
under this Employment Agreement may only be made upon a “separation from
service” under Section 409A. In no event may Executive, directly or indirectly,
designate the calendar year of any payment under this Plan.

 

Section 8.02.                          In-Kind Benefits and Reimbursements.
Notwithstanding anything to the contrary in this Employment Agreement, all
reimbursements and in-kind benefits provided hereunder shall be made or provided
in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (a) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified
herein); (b) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, except, if such benefits consist of the reimbursement of expenses referred
to in Section 105(b) of the Code, a maximum, if provided under the terms of the
plan providing such medical benefit, may be imposed on the amount of such
reimbursements over some or all of the period in which such benefit is to be
provided to Executive as described in Treasury Regulation
Section 1.409A-3(i)(1)(iv)(B); (c) the reimbursement of an eligible expense will
be made no later than the last day of the calendar year following the calendar
year in which the expense is incurred, provided that reimbursement shall be made
only if Executive has submitted an invoice for such expenses at least ten
(10) days before the end of the calendar year following the calendar year in
which such expenses were incurred; and (d) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

 

Section 8.03.                          Delay of Payments. Notwithstanding any
other provision of this Employment Agreement to the contrary, if Executive is
considered a “specified employee” for purposes of Section 409A (as determined in
accordance with the methodology established by the Company as in effect on the
date of termination of employment), any payment that constitutes nonqualified
deferred compensation within the meaning of Section 409A that is otherwise due
to Executive hereunder during the six-month period following Executive’s
separation from service (as determined in accordance with Section 409A) on
account of Executive’s separation from service shall be accumulated and paid to
Executive on the first business day after the date that is six months following
Executive’s separation from service (the “Delayed Payment Date”). The Executive
shall be entitled to interest (at a per annum rate equal to the highest rate of
interest applicable to six-month non-callable certificates of deposit with daily
compounding offered by the following institutions: Citibank, N.A., Wells Fargo
Bank, N.A. or Bank of America, on the date of such separation from service) on
any cash payments so delayed from the scheduled date of payment to the Delayed
Payment Date. If Executive dies during the postponement period, the amounts and
entitlements delayed on account of Section 409A shall be paid to the personal
representative of Executive’s estate on the first to occur of the Delayed
Payment Date or thirty (30) days after the date of Executive’s death.

 

Section 8.04. Cooperation. Executive and the Company agree to work together in
good faith to consider amendments to this Employment Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.

 

--------------------------------------------------------------------------------


 

9.0.                            Limitation on Payments.

 

In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this
Section 9.0, would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive’s severance benefits under the foregoing clause (i) will be
either:

 

(a)                                 delivered in full; or

 

(b)                                 delivered as to such lesser extent as would
result in no portion of such severance benefits being subject to excise tax
under Section 4999 of the Code,

 

Whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction shall occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G); (iii) cancellation of accelerated vesting of equity awards;
and (iv) reduction of employee benefits; provided that the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code.
In the event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Executive’s equity awards. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 9.0 will be made in writing by an independent firm (the “Firm”)
immediately prior to Change of Control, whose determination will be conclusive
and binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 9.0, the Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section 9.0. The Company will bear all
costs the Firm may reasonably incur in connection with any calculations
contemplated by this Section.

 

10.0.                     Definitions.

 

In addition to the words and terms elsewhere defined in this Employment
Agreement, certain capitalized words and terms used herein shall have the
meanings given to them by the definitions and descriptions in this Section 10.0,
unless the context or use indicates another or different meaning or intent, and
such definition shall be equally applicable to both the singular and plural
forms of any of the capitalized words and terms herein defined.  The following
words and terms are defined terms under this Employment Agreement:

 

(a)                                 “Accrued Obligations” shall include (i) any
unpaid Base Salary through the Termination Date and any accrued PTO in
accordance with the Company’s policy; (ii)  reimbursement for any un-reimbursed
business expenses incurred through the Termination Date; and (iii) all other
payments, benefits or fringe benefits to which Executive may be entitled under
the terms of any applicable compensation arrangement or benefit, equity or
fringe benefit plan or program or grant or this Employment Agreement. Accrued
Obligations shall also include any cash incentive earned under any Cash
Incentive Plan and shall be paid on a pro-rata basis based on days employed
during the fiscal year of such plan if any. For the sake of clarity and by way
of example only, if the Executive is employed for 270 days of a fiscal year and
the management incentive plan in place at the time pays out 100% of target, the
Executive would be owed 74% (270/365) of any incentive payments to which he
would have been entitled had his employment not been terminated.  Such payments
shall be made in accordance with the terms of any Cash Incentive Plan in effect
at the time, except that any requirement that the recipient must be an employee
at the time of payment shall be waived by the Company under this policy.

 

(b)                                 A termination for “Cause” shall mean a
termination of this Employment Agreement by reason of a determination by
two-thirds (2/3) of the members of the Board (excluding, for such purposes,
Executive, if Executive is a member of the Board) voting that Executive:

 

(i)                                     Has engaged in willful neglect (other
than neglect resulting from his incapacity due to physical or mental illness) or
willful misconduct in the performance of his duties for the Company under this
Employment Agreement;

 

(ii)                                  Has engaged in willful conduct the
consequences of which are materially adverse to the Company, monetarily or
otherwise;

 

(iii)                               Has materially breached the terms of this
Employment Agreement, and such breach persisted after notice thereof from the
Company and a reasonable opportunity to cure; or

 

--------------------------------------------------------------------------------


 

(iv)                              Has been convicted of (or has plead guilty or
no contest to) any felony other than a traffic violation.

 

(c)                                  A “Change of Control” shall be deemed to
have occurred upon:

 

(i)                                     The consummation of a reorganization,
merger, statutory share exchange or consolidation or similar transaction
involving the Company (each, a “Business Combination”), unless, following such
Business Combination, all or substantially all of the individuals and entities
that were the beneficial owners of the combined voting power of the Company’s
outstanding securities immediately prior to such Business Combination
beneficially own, directly or indirectly, at least 60% of the combined voting
power of the then-outstanding securities of the entity resulting from such
Business Combination in substantially the same proportions as their ownership of
the combined voting power of the Company’s outstanding securities immediately
prior to the Business Combination; provided, however, that a public offering of
the Company’s securities shall not constitute a Business Combination;

 

(ii)                                  The sale, transfer, or other disposition
of all or substantially all of the Company’s assets; or

 

(iii)                               Any transaction as a result of which any
person is the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than 25% of the total voting power represented by the Company’s then outstanding
voting securities. For purposes of this subparagraph (iii), the term “person”
shall have the same meaning as when used in sections 13(d) and 14(d) of the
Exchange Act, but shall exclude (x) a trustee or other fiduciary holding
securities under an Executive benefit plan of the Company or of a subsidiary and
(y) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company.

 

(iv)                              A change in the composition of the Board in
any two-year period as a result of which fewer than a majority of the directors
are Incumbent Directors. “Incumbent Directors” shall mean directors who either
(a) are directors of the Company as of the date hereof or (b) are elected, or
nominated for election, to the Board with the affirmative votes (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for election as a director without objection to
such nomination) of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).

 

(d)                                 The term “Disability” shall be as defined in
the Company’s Long-Term Disability Plan.

 

(e)                                  The term “Good Reason” shall mean the
occurrence of any of the following without Executive’s prior written consent
during the Employment Period, which occurrence continues for 10 days after
written notice thereof from Executive to the Board:

 

(i)                                     Any material diminution or adverse
change in Executive’s position, status, title, authorities or responsibilities,
office or duties under this Employment Agreement which represents a demotion
from such position, status, title, authorities or responsibilities, office or
duties which are materially inconsistent with his position, status, title,
authorities or responsibilities, office or duties set forth in this Employment
Agreement, or any removal of Executive from, or failure to appoint, elect,
reappoint or reelect Executive to, any of his positions, except in connection
with the termination of his employment with or without Cause, or as a result of
his death or Disability.

 

(ii)                                  The exclusion of Executive in any
incentive, bonus or other compensation plan in which Executive participated at
the time that this Employment Agreement is executed, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to the failure to continue such plan, or the failure by the
Company to continue Executive’s participation therein, or any action by the
Company which would directly or indirectly materially reduce his participation
therein or reward opportunities thereunder; provided, however, that Executive
continues to meet all eligibility requirements thereof. Notwithstanding the
foregoing, this provision shall not apply to the exclusion of Executive in any
incentive, bonus or other compensation plan in which Executive participated at
the time that this Employment Agreement is executed to the extent that such
termination is required by law;

 

(iii)                               The failure by the Company to include or
continue Executive’s participation in any material employee benefit plan
(including any medical, hospitalization, life insurance or disability benefit
plan in which Executive participates or in which other Company executives
participate), or any material fringe benefit or prerequisite enjoyed by him (or
enjoyed by other Company executives) unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan, if applicable) has been made with
respect to the failure to include Executive in such plan, or the failure by the
Company to continue Executive’s participation

 

--------------------------------------------------------------------------------

 

therein, or any action by the Company which would directly or indirectly
materially reduce his participation therein or reward opportunities thereunder,
or the failure by the Company to provide him with the benefits to which he is
entitled under this Employment Agreement; provided, however, that Executive
continues to meet all eligibility requirements thereof.  Notwithstanding the
foregoing, this provision shall not apply to the exclusion of Executive in any
Executive benefit plan in which Executive participated at the time that this
Employment Agreement is executed to the extent that such termination is required
by law, or to such failure to continue any Executive benefit plan or fringe
benefit, or Executive’s participation therein or reward opportunity thereunder
if such failure to continue such plan or benefit is applicable to the Company’s
executive officers and/or Executives generally; or

 

(iv)                              Any material breach by the Company of any
provision of this Employment Agreement.

 

(v)                                 The movement of main corporate office of the
Company beyond a fifty (50) mile radius from Boise, Idaho.

 

Notwithstanding any other provision of this Agreement to the contrary, Executive
shall not be deemed to have terminated his employment for Good Reason unless
(i) Executive notifies the Board in writing of the condition that Executive
believe constitutes Good Reason within 90 days of the initial existence thereof
(which notice specifically identifies such condition and the details regarding
its existence), (ii) the Company fails to remedy such condition within 30 days
after the date on the Board receives such notice (the “Remedial Period”), and
(iii) Executive terminates employment with the Company (and its subsidiaries and
affiliates) within 60 days after the end of the Remedial Period.  The failure by
Executive to include in the notice any fact or circumstance that contributes to
a showing of Good Reason shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing his or
her rights hereunder.

 

(f)                                   The term “Retirement” shall mean
retirement upon “normal retirement age” as defined in the Company’s
401(k) retirement plan.

 

11.0.                     Return of Property.

 

Executive agrees, upon the termination of his employment with the Company, to
return all physical, computerized, electronic or other types of records,
documents, proposals, notes, lists, files and any and all other materials,
including without limitation, computerized and/or electronic information that
refers, relates or otherwise pertains to the Company and/or its subsidiaries,
and any and all business dealings of said persons and entities.  In addition,
Executive shall return to the Company all property and equipment that Executive
has been issued during the course of his employment or which he otherwise
currently possesses, including but not limited to, any computers, cellular
phones, personal digital assistants, pagers and/or similar items.  Executive
shall immediately deliver to the Company any such physical, computerized,
electronic or other types of records, documents, proposals, notes, lists, files,
materials, property and equipment that are in Executive’s possession.  Executive
further agrees that he will immediately forward to the Company any business
information regarding the Company and/or its subsidiaries that has been or is
inadvertently directed to Executive following his last day of employment with
the Company.  The provisions of this Section 11.0 are in addition to any other
written agreements on this subject that Executive may have with the Company
and/or its subsidiaries, and are not meant to and do not excuse any additional
obligations that Executive may have under such agreements.

 

12.0.                     Notices.

 

For the purposes of this Employment Agreement, notices and all other
communications provided for hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, or by expedited (overnight) courier with
established national reputation, shipping prepaid or billed to sender, in either
case addressed to the respective addresses last given by each Party to the other
(provided that all notices to the Company shall be directed to the attention of
the Chief Executive Officer) or to such other address as either Party may have
furnished to the other in writing in accordance herewith. All notices and
communication shall be deemed to have been received on the date of delivery
thereof, or on the second day after deposit thereof with an expedited courier
service, except that notice of change of address shall be effective only upon
receipt.  Notices shall be addressed as follows:

 

If to the Company:

251 E. Front St., Suite 400, Boise, Idaho 83702.

 

If to the Executive:

2479 S. Nantucket Way, Boise, Idaho 83706.

 

--------------------------------------------------------------------------------


 

13.0.                     Life Insurance.

 

The Company may, at any time after the execution of this Employment Agreement,
apply for and procure as owner and for its own benefit, life insurance on
Executive, in such amounts and in such form or forms as the Company may
determine.  The Executive shall, at the request of the Company, submit to such
medical examinations, supply such information, and execute such documents as may
be required by the insurance company or companies to whom the Company has
applied for such insurance.  Executive hereby represents that to his knowledge
he is in good physical and mental condition and is not under the influence of
alcohol, drugs or similar substance.

 

14.0.                     Confidentiality.

 

Executive agrees not to disclose or reveal to any person or entity outside the
Company any secret or confidential information concerning any Company product,
process, equipment, machinery, design, formula, business, or other activity
(collectively, “Confidential Information”) without prior permission of the
Company in writing. Confidential Information shall not include any information
which is in the public domain or becomes publicly known through no wrongful act
on the part of Executive or breach of this Employment Agreement.  Executive
acknowledges that the Confidential Information is vital, sensitive, confidential
and proprietary to the Company. The obligation to protect the secrecy of such
information continues after employment with Company may be terminated.  In
furtherance of this agreement, Executive acknowledges that all Confidential
Information which Executive now possesses, or shall hereafter acquire,
concerning and pertaining to the business and secrets of the Company and all
inventions or discoveries made or developed, or suggested by or to Executive
during said term of employment relating to Company’s business shall, at all
times and for all purposes, be regarded as acquired and held by Executive in his
fiduciary capacity and solely for the benefit of Company.

 

15.0.                     Work Product Assignment.

 

Executive agrees that all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, logos and all similar
or related information (whether patentable or unpatentable) which relate to the
actual or anticipated business, research and development or existing or future
products or services of the Company or of any of its subsidiaries or affiliates,
and which are conceived, developed or made by Executive (whether or not during
usual business hours and whether or not alone or in conjunction with any other
person) while employed by the Company, together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing (collectively referred to herein as the “Work Product”),
belong in all instances to the Company or its subsidiaries or affiliates, as
applicable, and Executive hereby assigns to the Company all Work Product and all
of his interest therein.  Executive will promptly perform all actions reasonably
requested by the Board (whether during or after his employment with the Company)
to establish and confirm the ownership of such Work Product (including, without
limitation, the execution and delivery of assignments, consents, powers of
attorney and other instruments) by the Company or its subsidiaries or
affiliates, as applicable, and to provide reasonable assistance to the Company
or any of its subsidiaries and affiliates in connection with the prosecution of
any applications for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of interferences relating to any Work
Product.

 

16.0.                     Covenant Not to Compete.

 

Section 16.01.                   Acknowledgment of Executive. Executive
acknowledges that his employment with the Company has special, unique and
extraordinary value to the Company; that the Company has a lawful interest in
protecting its investment in entrusting its Confidential Information to him; and
that the Company would be irreparably damaged if Executive were to provide
services to any person or entity in violation of this Employment Agreement
because in performing such services Executive would inevitably disclose the
Company’s Confidential Information to third parties and that the restrictions,
prohibitions and other provision of this Section 16.0 are reasonable, fair and
equitable in scope, terms, and duration to protect the legitimate business
interests of the Company, and are a material inducement to the Company to enter
into this Employment Agreement.

 

Section 16.02.                   Non-Competition Covenant. Without the consent
in writing of the Board, Executive will not, during the Employment Agreement
and, in the event of the termination of Executive’s employment by the Company
for Cause or by the Executive without Good Reason or due to a Change of Control,
for a period of 12 months after such termination of employment, acting alone or
in conjunction with others, directly or indirectly engage (either as owner,
investor, partner, stockholder, employer, employee, consultant, advisor or
director) in activities on behalf of any entity or entities engaged in waste
processing and disposal services for low-level radioactive-wastes, naturally
occurring, accelerator produced, and exempt radioactive materials, and hazardous
and PCB wastes. It is agreed that the ownership of not more than five percent
(5%) of the equity securities of any company having securities listed on an
exchange or regularly traded in the over-the-counter market shall not, of
itself, be deemed inconsistent with this Section 16.02.

 

--------------------------------------------------------------------------------


 

Section 16.03.                   Non-Solicitation of Vendors and Customers.
Without the consent in writing of the Board, Executive will not, during the
Employment Agreement and for a period of 12 months thereafter if Executive’s
employment is terminated by the Company for Cause or by the Executive without
Good Reason or due to a Change of Control, acting alone or in conjunction with
others, either directly or indirectly induce any vendors or customers of the
Company to curtail or cancel their business with the Company or any of its
subsidiaries.

 

Section 16.04.                   Non-Solicitation of Employees. Without the
consent in writing of the Board, Executive will not, during the Employment
Agreement and for a period of 24 months thereafter, acting alone or in
conjunction with others, either directly or indirectly induce, or attempt to
influence, any employee of the Company or any of its subsidiaries to terminate
his or her employment.

 

17.0.                     Remedies.

 

Section 17.01.                   Specific Performance; Costs of Enforcement.
Executive acknowledges that the covenants and agreements, which he has made in
this Employment Agreement are reasonable and are required for the reasonable
protection of the Company and its business.  Executive agrees that the breach of
any covenant or agreement contained herein will result in irreparable injury to
the Company and that, in addition to all other remedies provided by law or in
equity with respect to the breach of any provision of this Employment Agreement,
the Company and its successors and assigns will be entitled to enforce the
specific performance by Executive of his obligations hereunder and to enjoin him
from engaging in any activity in violation hereof and that no claim by Executive
against the Company or its successors or assigns will constitute a defense or
bar to the specific enforcement of such obligations.  Executive agrees that the
Company and any successor or assign shall be entitled to recover all costs of
enforcing any provision of this Employment Agreement, including, without
limitation, reasonable attorneys’ fees and costs of litigation.  In the event of
a breach by Executive of any covenant or agreement contained herein, the running
of the restrictive covenant periods (but not of Executive’s obligations
hereunder) shall be tolled during the period of the continuance of any actual
breach or violation.

 

Section 17.02.                   Remedy for Breach of Restrictive Covenants. The
provisions of Section 14.0 (Confidentiality), Section 15.0 (Work Product
Assignment), and Section 16.0 (Covenant Not to Compete) are separate and
distinct commitments independent of each of the other Sections. Accordingly,
notwithstanding any other provisions of this Employment Agreement, Executive
agrees that damages in the event of a breach or a threatened breach by Executive
of Section 14.0 (Confidentiality) and Section 16.0 (Covenant Not to Compete)
would be difficult if not impossible to ascertain and an inadequate remedy, and
it is therefore agreed that the Company, in addition to and without limiting any
other remedy or right it may have, shall have the right to an immediate
injunction or other equitable relief enjoining any such threatened or actual
breach, without any requirement to post bond or provide similar security.  The
existence of this right shall not preclude the Company from pursuing any other
rights and remedies at law or in equity that the Company may have, including
recovery of damages for any breach of such Sections.

 

Section 17.03.                   Right to Cancel Payments.

 

(a)                                 In addition to the remedies set forth above
in Sections 17.01 and 17.02, the Company may, at the sole discretion of the
Board, cancel, rescind, suspend, withhold or otherwise limit or restrict the
Severance Payment under Section 5.02 (Termination by the Company Without Cause
or by the Executive For Good Reason) (which excludes any other payments made to
Executive under Section 2.0 and under Sections 5.0 and 6.0 above), whether
vested or not, at any time if:

 

(i)                                     Executive is not in compliance with all
of the provisions of Section 14.0 (Confidentiality), Section 15.0 (Work Product
Assignment) and Section 16.0 (Covenant Not to Compete); and

 

(ii)                                  Such non-compliance has been finally
determined by binding arbitration pursuant to Section 18.0 (Dispute Resolution).

 

(b)                                 As a condition to the receipt of any
Severance Payment, Executive shall certify to the Company that he is in
compliance with the provisions set forth above.

 

(c)                                  In the event that Executive fails to comply
with the provisions set forth in Section 14.0 (Confidentiality), Section 15.0
(Work Product Assignment) and/or Section 16.0 (Covenant Not to Compete), as
finally determined by binding arbitration pursuant to Section 18.0 (Dispute
Resolution), prior to or within twelve (12) months after any payment by the
Company with respect to any Severance Payment under Section 5.02, such payment
may be rescinded by the Company within 12 months thereafter.  In the event of
such rescission, Executive shall pay to the Company, within 12 months of the
Company’s rescission of one or more Severance Payments, the amount of any such
payment(s) received as a result of the rescinded payment(s), without interest,
in such further manner and on such further terms and conditions as may be
required by the Company; and the Company shall be entitled to set-off against
the amount of such payment any amount owed to Executive by the Company, other
than wages.

 

--------------------------------------------------------------------------------


 

(d)                                 Executive acknowledges that the foregoing
provisions are fair, equitable and reasonable for the protection of the
Company’s interests in a stable workforce and the time and expense the Company
has incurred to develop its business and its customer and vendor relationships.

 

18.0.                     Dispute Resolution.

 

Except as described above in Section 17.02 (Remedy for Breach of Restrictive
Covenants):

 

Section 18.01.                   Initial Negotiations. Company and Executive
agree to resolve all disputes arising out of their employment relationship by
the following alternative dispute resolution process: (a) the Company and
Executive agree to seek a fair and prompt negotiated resolution; but if this is
not possible, (b) all disputes shall be resolved by binding arbitration;
provided, however, that during this process, at the request of either Party,
made not later than 60 days after the initial arbitration demand, the Parties
agree to attempt to resolve any dispute by non-binding, third-party
intervention, including either mediation or evaluation or both but without
delaying the arbitration hearing date.  BY ENTERING INTO THIS EMPLOYMENT
AGREEMENT, BOTH PARTIES GIVE UP THEIR RIGHT TO HAVE THE DISPUTE DECIDED IN COURT
BY A JUDGE OR JURY.

 

Section 18.02.                   Mandatory Arbitration. Any controversy or claim
arising out of or connected with Executive’s employment at the Company,
including but not limited to claims for compensation or severance and claims of
wrongful termination, age, sex or other discrimination or civil rights shall be
decided by arbitration.  In the event the Parties cannot agree on an arbitrator,
then the arbitrator shall be selected by the administrator of the American
Arbitration Association (“AAA”) office in Salt Lake City, Utah.  The arbitrator
shall be an attorney with at least 15 years’ experience in employment law in
Idaho.  Boise, Idaho shall be the site of the arbitration. All statutes of
limitation, which would otherwise be applicable, shall apply to any arbitration
proceeding hereunder.  Any issue about whether a controversy or claim is covered
by this Employment Agreement shall be determined by the arbitrator.

 

Section 18.03.                   Arbitration Rules.

 

(a)                                 The arbitration shall be conducted in
accordance with this Employment Agreement, using as appropriate the AAA
Employment Dispute Resolution Rules in effect on the date hereof.  The
arbitrator shall not be bound by the rules of evidence or of civil procedure,
but rather may consider such writings and oral presentations as reasonable
business people would use in the conduct of their day-to-day affairs, and may
require both Parties to submit some or all of their respective cases by written
declaration or such other manner of presentation as the arbitrator may determine
to be appropriate.  The Parties agree to limit live testimony and
cross-examination to the extent necessary to ensure a fair hearing on material
issues.

 

(b)                                 The arbitrator shall take such steps as may
be necessary to hold a private hearing within 120 days of the initial request
for arbitration and to conclude the hearing within two days; and the
arbitrator’s written decision shall be made not later than 14 calendar days
after the hearing.  The Parties agree that they have included these time limits
in order to expedite the proceeding, but they are not jurisdictional, and the
arbitrator may for good cause allow reasonable extensions or delays, which shall
not affect the validity of the award.  Both written discovery and depositions
shall be allowed.  The extent of such discovery will be determined by the
Parties and any disagreements concerning the scope and extent of discovery shall
be resolved by the arbitrator.  The written decision shall contain a brief
statement of the claim(s) determined and the award made on each claim.  In
making the decision and award, the arbitrator shall apply applicable substantive
law.  The arbitrator may award injunctive relief or any other remedy available
from a judge, including consolidation of this arbitration with any other
involving common issues of law or fact which may promote judicial economy, and
may award attorneys’ fees and costs to the prevailing Party, but shall not have
the power to award punitive or exemplary damages.  The Parties specifically
state that the agreement to limit damages was agreed to by the Parties after
negotiations.

 

19.0.                     Attorneys’ Fees.

 

Section 19.01.                   Prevailing Party Entitled to Attorneys’ Fees.
In any action at law or in equity to enforce any of the provisions or rights
under this Employment Agreement, the unsuccessful Party to such litigation, as
determined by the arbitrator in accordance with the dispute resolution
provisions set forth above, shall pay the successful Party or Parties all costs,
expenses and reasonable attorneys’ fees incurred therein by such Party or
Parties (including, without limitation, such costs, expenses and fees on
appeal), excluding, however, any time spent by Company employees, including
in-house legal counsel, and if such successful Party or Parties shall recover
judgment in any such action or proceeding, such costs, expenses and attorneys’
fees shall be included as part of such judgment.

 

Section 19.02.                   Limitation on Fees. Notwithstanding the
foregoing provision, in no event shall the successful Party or Parties be
entitled to recover an amount from the unsuccessful Party for costs, expenses
and attorneys’ fees that exceeds the

 

--------------------------------------------------------------------------------


 

unsuccessful Party’s or Parties’ costs, expenses and attorneys’ fees in
connection with the action or proceeding.

 

20.0.                     Miscellaneous Provisions.

 

Section 20.01.                   Prior Employment Agreements. Executive
represents and warrants that Executive’s performance of all the terms of this
Employment Agreement and as an Executive of the Company does not, and will not,
breach any employment agreement, arrangement or understanding or any agreement,
arrangement or understanding to keep in confidence proprietary information
acquired by Executive in confidence or in trust prior to Executive’s employment
by the Company. Executive has not entered into, and shall not enter into, any
agreement, arrangement or understanding, either written or oral, which is in
conflict with this Employment Agreement or which would be violated by Executive
entering into, or carrying out his obligations under, this Employment
Agreement.  This Employment Agreement supersedes any former oral agreement and
any former written agreement heretofore executed relating generally to the
employment of Executive with the Company, including without limitation, the
Prior Agreement.

 

Section 20.02.                   Assignment; Binding Effect. This Employment
Agreement may not be assigned by Executive in whole or in part. Notwithstanding
the foregoing, this Employment Agreement shall inure to the benefit of and be
enforceable by Executive’s personal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Executive should die
while any amounts would still be payable to him hereunder if he had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Employment Agreement to Executive’s estate.

 

Section 20.03.                   Headings. Headings used in this Employment
Agreement are for convenience only and shall not be used to interpret or
construe its provisions.

 

Section 20.04.                   Waiver. No provision of this Employment
Agreement may be waived or discharged unless such waiver or discharge is agreed
to in writing and signed by the Chairman of the Board. No waiver by either Party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Employment Agreement to be performed by
such other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

Section 20.05.                   Amendments. No amendments or variations of the
terms and conditions of this Employment Agreement shall be valid unless the same
is in writing and signed by the Parties hereto.

 

Section 20.06.                   Severability. The invalidity or
unenforceability of any provision of this Employment Agreement, whether in whole
or in part, shall not in any way affect the validity and/or enforceability of
any other provision contained herein. Any invalid or unenforceable provision
shall be deemed severable to the extent of any such invalidity or
unenforceability.  It is expressly understood and agreed that while the Company
and Executive consider the restrictions contained in this Employment Agreement
reasonable for the purpose of preserving for the Company the good will, other
proprietary rights and intangible business value of the Company, if a final
judicial determination is made by a court having jurisdiction that the time or
territory or any other restriction contained in this Employment Agreement is an
unreasonable or otherwise unenforceable restriction against Executive, the
provisions of such clause shall not be rendered void but shall be deemed amended
to apply as to maximum time and territory and to such other extent as such court
may judicially determine or indicate to be reasonable.

 

Section 20.07.                   Governing Law. This Employment Agreement shall
be construed and enforced pursuant to the laws of the State of Idaho.

 

Section 20.08.                   Executive Officer Status. Executive
acknowledges that he may be deemed to be an “executive officer” of the Company
for purposes of the Securities Act of 1933, as amended (the “1933 Act”), and the
Securities Exchange Act of 1934, as amended (the “1934 Act”) and, if so, he
shall comply in all respects with all the rules and regulations under the 1933
Act and the 1934 Act applicable to him in a timely and non-delinquent manner. 
In order to assist the Company in complying with its obligations under the 1933
Act and 1934 Act, Executive shall provide to the Company such information about
Executive as the Company shall reasonably request including, but not limited to,
information relating to personal history and stockholdings.  Executive shall
report to the Secretary of the Company or other designated officer of the
Company all changes in beneficial ownership of any shares of the Company’s
Common Stock deemed to be beneficially owned by Executive and/or any members of
Executive’s immediate family.  Executive further agrees to comply with all
requirements placed on him by the Sarbanes-Oxley Act of 2002, Public Law
107-204.

 

Section 20.09.                   Tax Withholding. To the extent required by law,
the Company shall deduct or withhold from any

 

--------------------------------------------------------------------------------


 

payments under this Employment Agreement all applicable Federal, state or local
income taxes, Social Security, FICA, FUTA and other amounts that the Company
determines in good faith are required by law to be withheld.

 

Section 20.10.                   Counterparts. This Employment Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute but one document.

 

Section 20.11.                   Exhibits. Any Exhibits attached hereto are
incorporated herein by reference and are an integral part of this Employment
Agreement and are deemed incorporated herein by reference.

 

Section 20.12.                   Retention of Counsel. Executive acknowledges
that he has had the opportunity to review this Employment Agreement and the
transactions contemplated hereby with his own legal counsel.

 

[The remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Executive Employment Agreement has been duly executed
by the Company and Executive as of the date first above written.

 

 

EXECUTIVE:

 

 

 

 

 

/s/ SIMON G. BELL

 

SIMON G. BELL

 

 

 

 

 

COMPANY:

 

 

 

US ECOLOGY, INC.

 

 

 

 

 

By:

/s/ Jeffrey R. Feeler

 

Name: JEFFREY R. FEELER

 

Title: PRESIDENT AND CHIEF EXECUTIVE OFFICER

 

--------------------------------------------------------------------------------
